Citation Nr: 0618173	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD without first determining whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Service connection for PTSD was denied in November 1993, and 
subsequent claims were denied, with the last final denial 
having occurred in a March 2002 rating decision.  The 
veteran's current application to reopen the previously denied 
claim for entitlement to service connection for PTSD was 
received in April 2002.  

The veteran's personnel records reflect that his Vietnam tour 
was from approximately September 1968 to late August 1969.  
Medical evidence of record reflects that PTSD is listed among 
the conditions and disorders with which he is diagnosed.  
Thus, the salient issue is verification of his claimed 
stressors.

During his tour in Vietnam, the veteran was assigned to the 
538th Transportation Company.  He related in his submissions 
and at the August 2004 RO hearing that he was a heavy tanker 
driver during his tour in Vietnam.  The veteran related that 
he observed other tanker trucks destroyed while in convoys, 
and he had knowledge of the drivers having been injured by 
the fire of burning trucks.  He also related that he saw 
bodies of killed enemy soldiers, and he related at least one 
occasion of an enemy attack on his compound during the Tet 
Offensive.

The October 2002 rating decision determined that the 
veteran's personnel and service medical records reflected no 
evidence to confirm his claimed stressors.  The Board's 
initial review, however, reflects a July 1969 entry in the 
service medical records to the effect that the veteran was 
"intoxicated plus he had a slightly traumatic experience.  
[Doctor] consulted."  No specifics are recorded, and the 
medication prescribed is illegible.

The veteran's March 1993 stressor statement related that he 
was based at Long Binh, Vietnam.  At the RO hearing he 
related that he also was at Ben Hoa, though no specific dates 
were given.  Unfortunately, as noted in one of the VA 
examination reports, the veteran is a poor historian due to 
his substance abuse.  Nonetheless, as set forth above, the 
claims file reflects sufficiently specific information to 
merit further inquiry to the U.S. Army and Joint Services 
Records Research Center (JSRRC).

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Shortly thereafter, the Court issued a 
decision in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought. 

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, a May 2002 VCAA notice letter informed the 
veteran that new and material evidence was required to reopen 
his previously denied claim and also informed him of the 
evidence generally needed to support a claim for entitlement 
to service connection.  The notice on the evidence required 
to show service connection, however, was incomplete, as it 
did not inform the veteran that there had to be a nexus 
between any current physical or mental disability and his 
active service.  Similarly, the letter informed the veteran 
that material evidence was evidence directly related to 
substantiation of service connection for the issue claimed, 
but it did not specifically inform him that the missing piece 
in his claim to reopen was verification of his stressor.

A July 2005 letter did inform the veteran that there had to 
be a relationship between his disorder or disability and his 
active service and asked him for additional information about 
the stressful incidents he was claiming.  The July 2005 
letter, however, said nothing about satisfying the 
requirement of new and material evidence.  A consolidated 
Kent-compliant letter can be provided while the case is on 
remand.

The Board also notes that the claims file reflects that the 
veteran is in receipt of benefits administered by the Social 
Security Administration (SSA), but it does not reflect for 
what disability or disabilities the benefits were granted.  
The Board further notes that the veteran has a number of 
nonservice-connected disabilities other than PTSD.  Once VA 
is put on notice that the veteran is in receipt of such 
benefits, VA has a duty to assist the claimant by obtaining 
SSA records.  Woods v. Gober, 14 Vet. App. 214, 221-22 (2000) 
citing Baker v. West, 11 Vet. App. 163, 169 ((1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should inquire as to whether the veteran's benefits were 
based in part on PTSD, and if so, request those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the request to reopen the 
previously denied claim for service 
connection for PTSD.  See also 38 C.F.R. § 
3.159 (2005).
As concerns the requirement for the 
submission of new and material evidence, 
the letter must specifically advise the 
veteran of the type of evidence needed 
to establish service connection and 
advise him to submit or identify 
evidence that would verify his claimed 
stressors.  The letter should also 
inform him how a disability rating and 
effective date will be determined for 
the claim on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson 
and Kent v. Nicholson, both supra, if 
the benefit sought is granted. 

2.  The RO should request the JSSRC to 
conduct further research for documents 
related to the operations of the 64th 
Quartermaster Battalion, 538th 
Transportation Company, for the period 
from June 1969 to July 1969, as that 
period coincides with an entry in the 
service medical records.

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim, if the 
grant of those benefits were in any way 
based on the veteran's PTSD.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

